WOODLEY, Judge.
Transporting whisky in a dry area is the offense, a fine of $200 the punishment.
Proof was made that Knox County, where the trial was held, was a dry area, but we have searched the statement of facts, certified as a transcript of all of the evidence admitted at the trial, and fail to find where the state proved that the place "on the Rhineland-Munday road,” where appellant was transporting the five pints of whisky found in his car, was within such dry area.
Under authority of Sims v. State, 157 Tex. Cr. Rep. 192, 247 S.W. 2d 1022 and Teal v. State, (page 289, this volume), the conviction cannot stand.
The judgment is reversed and the cause remanded.